DETAILED ACTION
Acknowledgements
The Applicant’s amendment filed on November 30, 2020 is hereby acknowledged. Claims 1, 5-6, 17 and 21-43 are pending and have been examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Examiner notes that the prior Office Action inadvertently omitted the rejection of claims 42, and 43,  Examiner states that accordingly, the present  Office Action is not be made Final, as set forth in M.P.E.P. § 706.07(a). Examiner notes that claims 42 and 43 merely repeat the limitations of claim 41 without adding any novelty.

The Applicant states that the prior art fails to disclose the features of claim 36 such as “receiving, by one or more processors, from the first user, a first authorization for initiating the first conditional transaction with the at least one second user, and a second authorization for initiating the second conditional transaction with the at least one third user,” whereby the “first conditional transaction” is a transaction “of a first digital asset” and the “second conditional transaction” is a transaction “of a second digital asset.” 
The Examiner responds that the broadest reasonable interpretation of claim 36 merely requires a transfer of an asset between a first user and a second user. The claim recites receiving an “indication” that a transaction might or might not be cancelled, however an “indication” does 
Examiner notes that Allen at paragraph 139 teaches a settlement condition for settling a conditional transaction, or a cancellation condition for cancelling a conditional transaction, as recited in claim 36, Allen teaches that an acceptable “risk score” is requires to authorize a transaction, this is considered a prerequisite “condition” of processing a transaction. 

The Applicant states that the prior art fails to disclose the features of claim 36 such as  "recording, by the one or more processors, initiation of the first and second conditional transactions by the first user, the at least partial control over ownership of the first digital asset by the at least one second user, and the at least partial control over ownership of the second digital asset by the at least one third user, on a distributed ledger." 	The Examiner states that Allen teaches at paragraph 141 transferring an asset from a first user to a second user wherein a digitally signed certificate is published on a distributed ledger, Examiner notes that the scope of this limitation is merely publishing data on a distributed ledger, the specific type of data that is published does not serve to differentiate the claim over the prior art. 
The Applicant states that the prior art fails to disclose the features of claim 36 such as  "in response to the at least one second cancellation condition being fulfilled and receipt of the 

The Applicant states that the prior art fails to disclose the features of claim 36 such as  "updating, by the one or more processors, a digital representation of control over ownership of the first and second digital assets to indicate that at least partial control over ownership of the first digital asset is transferred from the first user to the at least Application No.: 15/090,224Docket No.: DASSET 3.0F-004one second user and that at least partial control over ownership of the second digital asset is transferred from the first user to the at least one third user."
Application No.: 15/090,224The Examiner states the scope of this limitation merely requires that a transaction record be updated, the specific information of the record itself will not distinguish the claim over the prior art record. As discusses above  Allen teaches at paragraph 141 transferring an asset from a first user to a second user wherein a digitally signed certificate is published on a distributed ledger, this is construed as “updating a record” 
Docket No.: DASSET 3.0F-004 


The Examiner responds that the pending claims are directed to transferring an asset, which is an abstract idea  grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims sales activity in the form of transferring an asset which is a commercial activity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).The Applicant further states that the independent claims describe technical techniques for computerized control of digital assets (e.g., use of a processor) and are not inherently related to fundamental economic practices, commercial interactions, or managing personal behavior.  This recitation requires a particular computing system using a "cryptographically-enforced electronic mechanism" and does not cover a fundamental economic practice, commercial interaction, or managing personal behavior. Thus, the Examiner's analysis is improper, and the claims are eligible under the first prong. 
The Examiner states that this judicial exception is not integrated into a practical application because, in claim 1, the additional elements or combination of elements other than the abstract idea include  one or more processors and  a distributed ledger. The  processor and distributed ledger elements are, recited at a high level of generality an only generally linked to performance of the activities in the abstract idea. This is effectively adding the words “apply it” Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). 
See following rejection.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-6, 17 and 21-43 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1, 5-6, 17 and 21-43, As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
In the present application, claims 1, 5–6,  and 36-43 are directed to a process (i.e., method); claims 17 and 21-35 are directed to an article (e.g., non-transitory machine readable medium)

The limitations of claim 1 that define an abstract idea are identified in bold below:

receiving, by one or more processors, from a first user an authorization for the conditional transaction involving respective rights of the first user over the digital asset, which has been recorded on a distributed ledger, wherein the conditional transaction is associated with a cryptographically-enforced electronic mechanism for redemption of the digital asset and with at least a condition for settling the transaction, wherein the cryptographically-enforced electronic mechanism for redemption is signed by the first user with a digital signature of the first user;
 receiving, by the one or more processors, a  digital representation of control over ownership of the digital asset, the digital representation indicating that control over ownership of the digital asset has been transferred at least partially from the first user to at least one second user;
matching the authorization for the conditional transaction from the first user with an authorization for a corresponding transaction from the at least one second user, the authorization for the corresponding transaction involving at least one right of the at least one second user over another digital asset, wherein the at least one second user's right over the other digital asset is recorded on the distributed ledger; 
determining, by the one or more processors, that the condition for settling the conditional transaction is not met; 
executing the cryptographically-enforced electronic mechanism for redemption to transfer the at least partial control over ownership of the digital asset from the at least one second user back to the first user;  and 
2Application No.: 15/090,224Docket No.: DASSET 3.OF-004recording the executed the distributed ledger.

Claim 1 recites an approach to authorizing a conditional transaction to transfer ownership of an asset. The highlighted portions comprise a substantial part of claim 1 and recite activities 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include  one or more processors and  a distributed ledger. The  processor and distributed ledger elements are, recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to implement the abstract idea with a general link to a technological environment or field of use. 
Therefore this additional element does not amount to a significant or meaningful limitation on the abstract idea.  Therefore, claim 1 is not patent eligible. Claims 17, 25 and 36  would be analyzed in the same manner as claim 1 and are also ineligible.
Dependent claims  5-6,  and 21-24,  26-35 and 37-43 further elaborate on the abstract idea identified in the independent claims by reciting details of the asset transfer  process, which is part of the commercial. There are no new additional elements beyond those analyzed in the 
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. When the claimed invention is considered as a whole, it is reasonably interpreted as being directed to a marketing or sales activity in the context of a commercial or legal interaction, with little if any recited details about how that interaction is integrated into a practical application or amounts to an inventive concept. 
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


Claim(s) 1 and  5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Patent Application Publication 2015/0220928) in view of Phan et al. (US Patent Application Publication 2015/0269570) in view of Bowlby (US Patent Application Publication 2008/0140557).

As per claim 1, 
Allen  discloses a  digital asset settlement method for conducting  conditional transaction of a digital asset, the method comprising:
receiving, by one or more processors, from a first user an authorization for the conditional transaction involving respective rights of the first user over the digital asset, (paragraph 102, 114)
which has been recorded on a distributed ledger, wherein conditional transaction is associated with a  cryptographically-enforced electronic mechanism for redemption of the digital assets and with at least a  condition for settling the transaction; (Figure 3, paragraph 139);
determining, by the one or more processors, that the condition for settling the second conditional transaction is not met;(Figure 3, element 320, 345  paragraph 139)
executing the  second cryptographically-enforced electronic mechanism for redemption to transfer the at least partial control over ownership of the second digital asset from the at least one second user back to the first user; and recording the executed  second cryptographically-enforced electronic mechanism for redemption on the distributed ledger.   (Allen; paragraph 112, 139, 141)

Allen  does not explicitly disclose, however Phan et al. discloses wherein the cryptographically-enforced electronic mechanism for redemption is signed by the first user with a digital signature of the first user, (Figure 4, paragraph 64, 66-67 [transaction and signature are recored on block chain] ) 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to combine Allen  with Phan et al.’s  teaching in order to certify authenticity of product origin and provide proof of current ownership through a live audit trail. (Phan et al.; paragraph 16)

Allen in view of Phan et al.  does not explicitly disclose, however  Bowly (‘557) discloses receiving, by the one or more processors, a  digital representation of control over ownership of the digital asset, the digital representation indicating that control over ownership of the digital asset has been transferred at least partially from the first user to at least one second user; (Figure 1, paragraph 92, 110)
matching the authorization for the conditional transaction from the first user with an authorization for a corresponding transaction from the at least one second user, (paragraph 110, 116)
 the authorization for the corresponding transaction involving at least one right of the at least one second user over another digital asset, wherein the at least one second user's right over the other digital asset is recorded on the distributed ledger;(Figure 2, element 202).  
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to combine Allen in view of Phan et al. with Bowly’s  teaching in order 



As per claim 5, 
Allen in view of Phan et al. and further in view of  Bowlby discloses the method of claim 1Wherein the cryptographically-enforced electronic mechanism for redemption performs a unilateral withdrawal of applicable assets, rights, funds, or contracts, by the first user upon reaching a preset time in the future.   (Allen; paragraph 112)

As per claim 6, 
Allen in view of Phan et al. and further in view of Bowlby discloses the method of claim 1wherein the cryptographically-enforced electronic mechanism for redemption comprises a pre-signed authorization for redemption of the digital asset for use in a redeem transaction to the first user.  (Allen; paragraph 96) 

Claim(s) 17 and 21-43 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Patent Application Publication 2015/0220928) in view of Bowlby (US Patent Application Publication 2008/0140557).

As per claims  17 and 25 , 
for conducting first and second conditional transactions of first and second digital assets, respectively, wherein the program is executable by a processor to:
receive from a first user an authorization for a first transaction involving the first digital asset right, (paragraph 102, 114) which has been digitized on a distributed ledger maintained by a plurality of nodes of a computer network, wherein the authorization for the first transaction is associated with a first cryptographically-enforced electronic mechanism for redemption of the first digital asset right tied to a first redemption condition, the first cryptographically-enforced electronic mechanism for  being executable if the first redemption condition is satisfied; (Figure 3, paragraph 139)
record, on a partial or full copy of the distributed ledger, a first digital representation of control over ownership of the first digital asset right being at least partially transferred from the first user to at least one second user; (paragraph 141)
determine that the first redemption condition associated with the first conditional transaction is not satisfied;  in response to the determination that the first redemption condition is not satisfied, settle the first conditional transaction of the first user and the at least one  second user; and record, on a partial or full copy of the distributed ledger, the digital representation of ownership of the first right being fully transferred from the first user to the at least one second user;   (Allen; paragraph 112, 139, 141)

Allen  does not explicitly disclose, however  Bowly discloses  match the authorization for the first conditional transaction from the first user with an authorization for a corresponding transaction from the at least one second user; (paragraph 110, 116)
receive from the first user an authorization for the second transaction involving the second digital asset right, which has been digitized on the distributed ledger, wherein the authorization for the second transaction is associated with a second cryptographically-enforced electronic mechanism for redemption of the second digital asset right tied to a second redemption condition, the second cryptographically-enforced electronic mechanism being executable if the second redemption condition is satisfied; (Figure 1, paragraph 92, 110 [Examiner notes that mere duplication of parts (second digital asset) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])
 record, on a partial or full copy of the distributed ledger, a second digital representation of control over ownership of the second digital asset right being at least partially transferred from the first user to at least one third user;(Figure 2, element 202).  
match the authorization for the second conditional transaction from the first user with an authorization for a corresponding transaction from the at least one third user; (paragraph 110, 116)
determine that  the second redemption condition associated with the second conditional transaction is satisfied; in response to the determination that the second redemption condition is satisfied, execute the  second cryptographically-enforced electronic mechanism for redemption, and record, on a partial or full copy of the distributed ledger, the digital representation of ownership of the second digital asset right being fully redeemed by the first user. (Figure 1, paragraph 92, 110 [Examiner notes that mere duplication of parts (second conditional transaction , third user  etc .. ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])



As per claims 21 and 26, 
 	Allen in view of Bowlby discloses the program storage device of claim 17, 
wherein the first conditional transaction further includes a third digital asset that is not fully transferred from the first user to the at least one second user in the settled first conditional transaction, 
and wherein the program storage device further comprises program instructions executable by the processor to: associate a third cryptographically-enforced electronic mechanism for redemption tied to a third redemption condition with the  third digital asset right determine that the third redemption condition is satisfied; (Allen; paragraph 102, 114)
in response to the determination that the third redemption condition is satisfied, execute the third cryptographically-enforced electronic mechanism for redemption; (Allen; Figure 5) and record, on a partial or full copy of the distributed ledger, the digital representation of ownership of the third digital asset right being fully redeemed by the first user.  (Allen; paragraph 141)
Examiner notes that mere duplication of parts ( third digital asset)  has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)]


As per claim 22, 
 	Allen in view of Bowlby discloses the program storage device of claim 17, 
wherein the at least partial transfer of the digital representation of control over ownership of the first digital asset right from the first user to the at least one second user is indicated in a key store application wallet.( Allen; Paragraph 7, 96)
As per claim 23, 
Allen in view of Bowlby discloses the program storage device of claim 22, wherein the program storage device resides on an intermediary electronic settlement platform server that controls at least one private key of the key store application wallet.  (Allen; paragraph 7)

As per claim 24 and 27, 
Allen in view of Bowlby discloses the program storage device of claim 17, 
comprising program instructions executable by the processor to, in response to the determination that the second redemption condition is satisfied, automatically execute the  second cryptographically- enforced electronic mechanism for redemption  (Allen; Figure 1, paragraph 92, 110 [Examiner notes that mere duplication of parts (second redemption condition ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])

As per claim 28, 
Allen in view of Bowlby discloses the program storage device of claim 25, 
second redemption condition comprises lapsing of a predefined period of time.  (Allen; paragraph 95)

As per claim 29, 
Allen in view of Bowlby discloses the program storage device of claim 25, 
further comprising program instructions executable by the processor to: determine that defined exchange conditions of the first conditional transaction are met, wherein the defined exchange conditions comprise the first user's trading limits and matching a contra-transaction; and upon determination that the defined exchange conditions of the first conditional transaction are met, cryptographically sign the matched authorizations for the first conditional transaction between  the first user and the at least one  second user.( Bowlby; Figure 1, paragraph 92, 110)

As per claim 30 and 35 , 
Allen in view of Bowlby discloses the program storage device of claim 26, 
further comprising program instructions executable by the processor to refresh at least one of the first or the second cryptographically-enforced electronic mechanism for redemption and change at least one of the first or the second redemption condition.  (Bowlby; Figure 8)
As per claim 31, 
Allen in view of Bowlby discloses the program storage device of claim 25, 
wherein the program storage device resides on an intermediary electronic settlement platform server, and the first and second cryptographically-enforced electronic mechanisms for redemption cannot be censored or prevented by the intermediary electronic settlement platform 
As per claim 32, 
Allen in view of Bowlby discloses the program storage device of claim 25, 
wherein the first cryptographically-enforced electronic mechanism for redemption comprises a time-locked transaction.  (Allen; paragraph 95)


As per claim 33, 
Allen in view of Bowlby discloses the program storage device of claim 31, 
wherein each of the first and second cryptographically-enforced electronic mechanisms for redemption comprises a respective pre-signed authorization for redemption for use in a respective redeem transaction.  (Allen; Figure 3, paragraph 139)

As per claim 34, 
Allen in view of Bowlby discloses the program storage device of claim 25, 
wherein the second digital asset right is digitized on a second distributed ledger maintained by a plurality of nodes of a second computer network. (Allen; Figure 1, element 24) 


As per claim 36, 
Allen discloses a digital asset settlement method for conducting a first conditional transaction of a first digital asset between a first user and at least one second user, and a second conditional transaction of a second digital asset between the first user and at least one third user, wherein the first conditional transaction is associated with a first cryptographically-enforced 


receiving, by one or more processors, from the first user, a first authorization for initiating the first conditional transaction with the at least one second user, and a second authorization for initiating the second conditional transaction with the at least one third user; (paragraph 102, 114[ Examiner notes that mere duplication of parts (second user, and a second authorization, third user ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])            receiving, by the one or more processors, an indication that the at least one second cancellation condition is fulfilled; (Figure 3, element 320, 345  paragraph 139)

recording, by the one or more processors, initiation of the first and second conditional transactions by the first user, the at least partial control over ownership of the first digital asset by the at least one second user, and the at least partial control over ownership of the second digital asset by the at least one third user, on a distributed ledger; (paragraph 141)

and recording, by the one or more processors, settlement of the first conditional transaction on the distributed ledger, whereby ownership of the first digital asset by the at least one second user is indicated on the distributed ledger; (paragraph 141)
receiving, by the one or more processors, the cryptographically-enforced electronic mechanism from the first user; in response to the at least one second cancellation condition being fulfilled (Figure 3, paragraph 139) and receipt of the second cryptographically-enforced electronic mechanism from the first user, updating, by the one or more processors, the digital representation of control over ownership of the second digital asset to indicate that the at least partial control over ownership of the second digital asset is returned from the at least one third user to the first user; (Allen; paragraph 112, 137, 141-142 [Examiner notes that “to indicate… ” merely states that result of untended use of the process and is not a positively recited claim limitation ]) and 
  recording, by the one or more processors, cancellation of the second conditional transaction on the distributed ledger, whereby returned control of ownership of the second digital asset to the first user is indicated on the distributed ledger.   (Allen; paragraph 112, 139, 141)


Allen  (‘928) does not explicitly disclose, however  Bowly (‘557) discloses  updating, by the one or more processors, a digital representation of control over ownership of the first and  (Figure 1, paragraph 92, 110 [Examiner notes that mere duplication of parts (second digital asset, third user ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to combine Allen  (‘928) with Bowly (‘557)’s  teaching in order to allow investors to easily and efficiently trade fractions of intellectual property by providing  liquidity and price determination in exchange for the potential to realize profits. (Bowly; paragraph 6)

As per claim 37, 
Allen in view of Bowlby discloses the method of claim 36, further comprising,
 for each given conditional transaction: generating, by the one or more processors, the first and second cryptographically-enforced electronic mechanisms; and transmitting, by the one or more processors, the first and second cryptographically-enforced electronic mechanisms to the first user.   (Allen; Figure 5, paragraph 131)

As per claim 38, 
Allen in view of Bowlby discloses the method of claim 37, further comprising,
wherein the first authorization for initiating the first conditional transaction is generated using a cryptographic mechanism of the first user, and wherein the first cryptographically-(Allen; Figure 5, paragraph 131)

As per claim 39, 
Allen in view of Bowlby discloses the method of claim 37, further comprising,
 for the second conditional transaction, receiving, by the one or more processors, from the first user, validation of the second cryptographically-enforced electronic mechanism, wherein recording initiation of the second conditional transaction is performed in response to receiving the validation.     (Allen; Figure 5, paragraph 131)

As per claim 40, 
Allen in view of Bowlby discloses the method of claim 39, further comprising,
wherein the at least one second cancellation condition comprises passage of an elapsed time from when the second cryptographically-enforced electronic mechanism is generated. (Allen; paragraph 95)

As per claims 41-43, 
Allen in view of Bowlby discloses the method of claim 36, further comprising,
for a third conditional transaction of a third digital asset between the first user and at least one fourth user, wherein the third conditional transaction is associated with a third cryptographically-enforced electronic mechanism for conditional cancellation of the third conditional transaction, at least one third settlement condition for settling the third conditional transaction, and at least one third cancellation condition for cancelling the third conditional transaction: (Allen; paragraph 112, 139, 141)

determining passage of a threshold amount of elapsed time from when the third cryptographically-enforced electronic mechanism is generated; (Allen; paragraph 95)
 receiving from the first user authorization for renewing the third cryptographically-enforced electronic mechanism;  in response to determination of the threshold amount of elapsed time having passed from when the third cryptographically-enforced electronic mechanism is generated and receipt from the first user authorization for renewing the third cryptographically-enforced electronic mechanism, generating, by the one or more processors, a refreshed third cryptographically-enforced electronic mechanism;  (Bowlby; Figure 8)
and transmitting, by the one or more processors, the refreshed third cryptographically-enforced electronic mechanism to the first user; determining passage of the threshold amount of elapsed time from when the refreshed third cryptographically-enforced electronic mechanism is generated; (Allen; paragraph 95)


In regard to claims 42-43 Examiner notes that mere duplication of parts (third conditional transaction of a third digital asset between the first user and at least one fourth user, etc ..  ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W/            Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.